REASONS FOR ALLOWANCE
1.	Claims 26-35, 37, 39-45 and 47-49 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest newly cited prior art of record.
	Patel et al. (United States Patent No. US 10,609,138 B2), hereinafter “Patel” discloses a system and method for mobile data synchronization.  An embodiment includes receiving, by a client on a client device, a data change notification.  The data change notification indicates a change in data relating to the client at a client data store.  The method further includes determining, by the client, a type of the data relating to the client changed at the client data store and determining, by the client, a data synchronization mechanism in accordance with the type of the data relating to the client changed at the client data store.  Patel teaches that determining the data synchronization mechanism includes determining when to attempt, by the client, a data synchronization to synchronize data on the client device with the data relating to the client changed at the client data store (See Patel, Abstract).	More particularly, with reference to FIG. 3, Patel discloses a portion of a telecommunications services platform 106 shown in FIG. 1, which may be used to provide a notification-triggered data synchronization mechanism, allowing real-time and Patel discloses that client 204 may use a data synchronization enabled backend client data store 306 (e.g., an electronic database, such as a cloud storage system, or the like - See FIG. 3) to manage data pertaining to one or more services 304 provided by a telecommunications services platform, such as the telecommunications services platform 106 of FIG. 1.  In an embodiment, Patel teaches that client data store 306 may be part of data synchronization server 212 or a separate entity from data synchronization server 212.  Data stored in client data store 306 may be created and/or modified by client 204 directly.  Any changes initiated by a user (e.g., an operator of the corresponding client device) may be synchronized with client data store 306 when a network connection between client 204 and client data store 306 is available.  Backend services 202 may also create and/or modify data in client data store 306 on behalf of client 204.  Changes to client data performed in the backend (e.g., performed by services 202) are synchronized to the client through a real-time synchronization mechanism and/or a notification-triggered data synchronization mechanism for non-real-time synchronization depending on the type of data changed.  A mobile datasync gateway (GW) 316 facilitates access to the client data store 306 by client 204.  In an embodiment, mobile datasync GW 316 may be part of data synchronization server 212 or a separate entity from data synchronization server 212.  For example, client 204 may back-up data and synchronize changes to data performed by other devices (e.g., services 202 and/or other client devices operated by the user) through mobile datasync GW 316 (See Patel, FIGS. 1 and 3, col. 10, ll. 22-53).	Furthermore, Patel teaches that when a service 304 creates or modifies data in Patel teaches that data change notifications for non-real-time data synchronization types of data may or may not be delivered to a client depending on whether a previous data change notification was delivered and whether a client has completed data synchronization after the previous data change notification and the type of data changed.  For example, if a data change notification has already been transmitted to client 204 since the most recent time client 204 successfully performed data synchronization, notification server 308 does not deliver the subsequent data change notification to client 204.  As another example, if a data change notification has not been transmitted to client 204 since the most recent time client 204 successfully performed data synchronization, notification server 308 does deliver the data change notification to client 204.  Furthermore, a user (or other operator) may designate certain types of data for real-time notifications, and a data change notification may be transmitted for these types of data each time a change occurs regardless of whether a previous notification was sent since a most recent successful synchronization (See Patel, FIG. 3, col. 10, l. 64-col. 11, l. 23).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the newly added limitation of the broadest independent claim (method claim 39), including wherein to initiate synchronization, the file synchronization controller is to transmit a message to a notification platform, the notification platform configured to transmit a notification to the client device to trigger the synchronization 
	Dependent claims 27-35, 37, 40-45, 48 and 49 further limit the allowed independent claims 26, 39 and 47; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441